UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7089


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LUIS CARLOS MUCHADO, a/k/a Francisco Javier Montesrein-Rodriguez, a/k/a
Lois K, a/k/a Lex, a/k/a Luis Rodriguez,

                    Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:12-cr-00039-AWA-RJK-9;
4:16-cv-00161-AWA)


Submitted: February 15, 2018                                 Decided: February 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Luis Carlos Muchado, Appellant Pro Se. Kevin Patrick Hudson, Eric Matthew Hurt,
Assistant United States Attorneys, Adam Small, Newport News, Virginia, Jerome M.
Maiatico, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Philadelphia, Pennsylvania; Joseph Kevin Wheatley, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Luis Carlos Muchado seeks to appeal the district court’s order dismissing as

untimely his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B)

(2012). A certificate of appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court

denies relief on the merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment of the constitutional

claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Muchado has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             DISMISSED




                                             2